          Case 1:21-cv-00475-LAK Document 47-3 Filed 01/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et
   al.,

                 Plaintiffs,
                                                            Case No. 21-cv-475-LAK
          v.

 U.S. Department of Health and Human
    Services, et al.,


                 Defendants.


                 [PROPOSED] ORDER FOR ADMISSION PRO HAC VICE

         The motion of Robin Thurston for admission to practice pro hac vice in the above-

captioned action is GRANTED.

         Applicant has declared that they are a member in good standing of the bar of the District

of Columbia, and that their contact information is as follows:

         Robin Thurston
         Democracy Forward Foundation
         1440 G Street NW, #8162
         Washington, DC 20005
         (202) 448-9090
         rthurston@democracyforward.og

         Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Plaintiffs MAZON: A Jewish Response to Hunger, Services & Advocacy for GLBT Elders,

The New York City Gay and Lesbian Project, Ark of Freedom Alliance, Freedom From Religion

Foundation, American Atheists, and Hindu American Foundation in Case No. 21-cv-475; it is

hereby
        Case 1:21-cv-00475-LAK Document 47-3 Filed 01/22/21 Page 2 of 2




       ORDERED that Robin Thurston is admitted to practice pro hac vice in the above-

captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.



_______________________                                        ____________________________
Date                                                           United States District Judge




                                                 2
